Exhibit 10.1

Execution Version

APOLLO COMMERCIAL REAL ESTATE FINANCE, INC.

3,000,000 Shares of Common Stock

Purchase Agreement (this “Agreement”)

July 25, 2011

J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

Ladies and Gentlemen:

Apollo Commercial Real Estate Finance, Inc., a Maryland corporation (the
“Company”), which is externally managed and advised by ACREFI Management, LLC, a
limited liability company organized and existing under the laws of Delaware (the
“Manager”), proposes to issue and sell to you (the “Initial Purchaser”), an
aggregate of 3,000,000 shares of common stock, par value $0.01 per share, of the
Company (the “Common Stock”; and such shares, the “Shares”).

The shares of Common Stock to be outstanding after giving effect to the sale of
the Shares are referred to herein as the “Stock”.

The Company hereby confirms its agreement with the Initial Purchaser concerning
the purchase and sale of the Shares, as follows:

1. Purchase and Resale of the Shares. The Shares will be offered and sold to the
Initial Purchaser without registration under the Securities Act of 1933, as
amended (the “Securities Act”), in reliance on an exemption pursuant to
Section 4(2) under the Securities Act. The Company has prepared a preliminary
offering memorandum, dated July 22, 2011 (the “Preliminary Offering Memorandum”)
setting forth information regarding the Company and the Shares. The Preliminary
Offering Memorandum, together with any documents it specifically incorporates by
reference (the “Incorporated Documents”) and as supplemented and amended as of
the Applicable Time (as defined below), together with the information listed on
Annex C hereto are collectively referred to as the “Pricing Disclosure Package”.
The Company hereby confirms that it has authorized the use of the Pricing
Disclosure Package in connection with the offering and resale of the Shares by
the Initial Purchaser. “Applicable Time” means 4:45 p.m. (New York City time) on
July 25, 2011.

You acknowledge that the Shares have not been and will not be registered under
the Securities Act and may not be offered or sold within the United States to,
or for the account of benefit of, “U.S. Persons”, except pursuant to an
effective registration statement or an exemption from, or in a transaction not
subject to, the registration requirements of the Securities Act. You have
advised the Company that you will offer and resell (the “Exempt Resales”) the
Shares purchased by you hereunder in private sales exempt from registration
under the Securities Act on the terms set forth in the Pricing Disclosure
Package, as amended or supplemented, to institutional “accredited investors” as
defined in Rule 501 of Regulation D promulgated under the Securities Act
(“Regulation D”) pursuant to a valid exemption from the registration
requirements under the Securities Act. Those investors are referred to herein as
“Eligible Purchasers”.

 

1



--------------------------------------------------------------------------------

2. Purchase of the Shares by the Initial Purchaser.

(a) Shares . The Company agrees to issue and sell the Shares to the Initial
Purchaser as provided in this Agreement, and the Initial Purchaser, on the basis
of the representations, warranties and agreements set forth herein and subject
to the conditions set forth herein, agrees, to purchase from the Company the
number of Shares set forth in Schedule 1 hereto, at a price per share set forth
in paragraph 2 of Schedule 3 hereto.

(b) No Public Offering. The parties hereto intend that the distribution of the
Shares will be by a private resale of the Shares to Eligible Purchasers pursuant
to a valid exemption from the registration requirements of the Securities Act.
The Company acknowledges and agrees that the Initial Purchaser may offer and
sell Shares to or through any affiliate of an Initial Purchaser.

(c) Closing. Payment for the Shares shall be made by wire transfer in
immediately available funds to the account specified by the Company to the
Initial Purchaser at the offices of Clifford Chance US LLP at 10:00 A.M., New
York City time, on July 29, 2011, or at such other time or place on the same or
such other date, not later than the fifth business day thereafter, as the
Initial Purchaser and the Company may agree upon in writing. The time and date
of such payment for the Shares is referred to herein as the “Closing Date”.

Payment for the Shares to be purchased on the Closing Date shall be made against
delivery to the Initial Purchaser of the Shares to be purchased on such date
with any transfer taxes payable in connection with the sale of such Shares duly
paid by the Company.

For purposes of this Section 2 and Schedule 3 hereto:

“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis.

(d) The Company acknowledges and agrees that the Initial Purchaser is acting
solely in the capacity of an arm’s length contractual counterparty to the
Company with respect to the offering of Shares contemplated hereby (including in
connection with determining the terms of the offering) and not as a financial
advisor or a fiduciary to, or an agent of, the Company or any other person.
Additionally, the Initial Purchaser is not advising the Company or any other
person as to any legal, tax, investment, accounting or regulatory matters in any
jurisdiction. The Company shall consult with its own advisors concerning such
matters and shall be responsible for making its own independent investigation
and appraisal of the transactions contemplated hereby, and the Initial Purchaser
shall have no responsibility or liability to the Company with respect thereto.
Any review by the Initial Purchaser of the Company, the transactions
contemplated hereby or other matters relating to such transactions will be
performed solely for the benefit of the Initial Purchaser and shall not be on
behalf of the Company.

 

2



--------------------------------------------------------------------------------

(e) Legend. Each certificate, if any, representing the Shares shall be endorsed
with the following legend or a substantially similar legend:

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Securities Act”), and are
“restricted securities” as defined in Rule 144 promulgated under the Securities
Act. The securities may not be sold or offered for sale or otherwise transferred
or distributed except (i) pursuant to an effective registration statement under
the Securities Act for the sale of the securities represented by this
certificate or (ii) pursuant to an opinion of counsel, satisfactory to the
issuer of this security, that such registration is not required in connection
with the proposed sale, offer for sale, or other transfer or distribution.”

3. Representations and Warranties of the Company. The Company represents and
warrants to the Initial Purchaser that:

(a) No General Solicitation. No form of general solicitation or general
advertising within the meaning of Rule 502(c) under Regulation D (including, but
not limited to, advertisements, articles, notices or other communications
published in any newspaper, magazine or similar medium or broadcast over
television or radio, or any seminar or meeting whose attendees have been invited
by any general solicitation or general advertising) was used by the Company, any
of its affiliates or any of their respective agents or representatives (other
than you, as to whom the Company makes no representation) in connection with the
offer and sale of the Shares.

(b) No Integration. Neither the Company nor any other person acting on behalf of
the Company has sold or issued any securities that would be integrated with the
offering of the Shares contemplated by this Agreement pursuant to the Securities
Act, the rules and regulations thereunder or the interpretations thereof by the
Commission.

(c) No registration. Assuming the accuracy of the representations and warranties
of the Initial Purchaser set forth in Section 7(a) of this Agreement and the
representations and warranties of each of the Eligible Purchasers in the
Preliminary Offering Memorandum, no registration of the Shares under the
Securities Act is required for the purchase of the Shares by the Initial
Purchaser or the initial resale of the Shares by the Initial Purchaser to
Eligible Purchasers, in each case, in the manner contemplated by the Preliminary
Offering Memorandum and the Pricing Disclosure Package.

(d) Offering Documents. The Preliminary Offering Memorandum and the Pricing
Disclosure Package have been prepared by the Company for use by the Initial
Purchaser in connection with the Exempt Resales. No order or decree preventing
the use of the Preliminary Offering Memorandum or the Pricing Disclosure
Package, or any order asserting that the transactions contemplated by this
Agreement are subject to the registration requirements of the Securities Act,
has been issued and no proceeding for that purpose has commenced or is pending
or, to the knowledge of the Company, is contemplated.

(e) Pricing Disclosure Package. The Pricing Disclosure Package as of the
Applicable Time did not, and as of the Closing Date will not, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that the Company makes no
representation and warranty with respect to any statements or omissions made in
reliance upon and in conformity with information relating to the Initial
Purchaser

 

3



--------------------------------------------------------------------------------

furnished to the Company in writing by the Initial Purchaser expressly for use
in such Pricing Disclosure Package, it being understood and agreed that the only
such information furnished by the Initial Purchaser consists of the information
described as such in Section 9(b) hereof.

(f) Graphic Communication. Other than the Preliminary Offering Memorandum, the
Pricing Disclosure Package, the confidential road show slides shown to
prospective investors and any other written communications approved in writing
in advance by the Initial Purchaser, the Company has not prepared, used,
authorized, approved or referred to and will not prepare, use, authorize approve
or refer to any “graphic communications” (as defined in Rule 405 under the
Securities Act) that constitutes and offer to sell or solicitation of an offer
to buy the Shares.

(g) Intentionally Omitted.

(h) Incorporated Documents. The documents incorporated by reference in the
Preliminary Offering Memorandum and the Pricing Disclosure Package, when they
were filed with the Commission, conformed in all material respects to the
requirements of the Securities Exchange Act of 1934, as amended, and the rules
and regulations of the Commission thereunder (the “Exchange Act”), and none of
such documents contained any untrue statement of a material fact or omitted to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading.

(i) Financial Statements. The financial statements (including the related notes
thereto) of the Company and its consolidated subsidiaries included in the
Preliminary Offering Memorandum and the Pricing Disclosure Package comply in all
material respects with the applicable requirements of the Securities Act and the
Exchange Act, as applicable, and present fairly the financial position of the
Company and its consolidated subsidiaries as of the dates indicated and the
results of their operations and the changes in their cash flows for the periods
specified; such financial statements have been prepared in conformity with
generally accepted accounting principles in the United States applied on a
consistent basis throughout the periods covered thereby, and any supporting
schedules included in the Incorporated Documents present fairly the information
required to be stated therein; and the other financial information of the
Company included in the Preliminary Offering Memorandum and the Pricing
Disclosure Package has been derived from the accounting records of the Company
and its consolidated subsidiaries and presents fairly, in all material respects,
the information shown thereby.

(j) No Material Adverse Change. Except as disclosed in the Preliminary Offering
Memorandum and the Pricing Disclosure Package, since the date of the most recent
financial statements of the Company included in the Preliminary Offering
Memorandum and the Pricing Disclosure Package, (i) there has not been any change
in the capital stock (other than the issuance of shares of Common Stock upon
exercise of stock options and warrants or vesting of restricted stock units
described as outstanding in, and the grant of options and awards under existing
equity incentive plans described in the Preliminary Offering Memorandum and the
Pricing Disclosure Package), short-term debt or long-term debt of the Company or
any of its subsidiaries (other than under the revolving credit facilities and
repurchase facilities described in the Preliminary Offering Memorandum and the
Pricing Disclosure Package or immaterial short-term indebtedness incurred in the
ordinary course of business), or, except for regular quarterly dividends on the
shares of Common Stock in amounts per share that are consistent with past
practice, any dividend or distribution of any kind declared, set aside for
payment, paid or made by the Company on any

 

4



--------------------------------------------------------------------------------

class of capital stock, or any material adverse change, or any development
involving a prospective material adverse change, in or affecting the business,
properties, management, financial position, stockholders’ equity, results of
operations or prospects of the Company and its subsidiaries taken as a whole;
and (ii) neither the Company nor any of its subsidiaries has entered into any
transaction or agreement, except in the ordinary course of business, that is
material to the Company and its subsidiaries taken as a whole or, subject to
Section 3(qq), incurred any liability or obligation, direct or contingent, that
is material to the Company and its subsidiaries taken as a whole, except any
liability or obligation in the ordinary course of business.

(k) Organization and Good Standing. Each of the Company and its subsidiaries has
been duly organized and is validly existing and in good standing under the laws
of its jurisdiction of organization, is duly qualified to do business and is in
good standing in each jurisdiction in which its ownership or lease of property
or the conduct of its business requires such qualification, and has all power
and authority necessary to own or hold its properties and to conduct the
business in which it is now engaged and in which it proposes to be engaged as
described in the Preliminary Offering Memorandum and the Pricing Disclosure
Package, except where the failure to be so qualified or in good standing or have
such power or authority would not, individually or in the aggregate, have a
material adverse effect on the business, properties, management, financial
position, stockholders’ equity, results of operations or prospects of the
Company and its subsidiaries taken as a whole (a “Company Material Adverse
Effect”). The subsidiaries listed in Schedule 2 to this Agreement are the only
significant subsidiaries of the Company.

(l) Capitalization. All the outstanding shares of capital stock of the Company
have been duly and validly authorized and issued and are fully paid and
non-assessable and are not subject to any pre-emptive or similar rights; except
as described in or expressly contemplated by the Preliminary Offering Memorandum
and the Pricing Disclosure Package and other than the issuance of shares of
Common Stock upon exercise of stock options and warrants or vesting of
restricted stock units under existing equity incentive plans described in the
Preliminary Offering Memorandum and the Pricing Disclosure Package, there are no
outstanding rights (including, without limitation, pre-emptive rights),
restricted stock units, warrants or options to acquire, or instruments
convertible into or exchangeable for, any shares of capital stock or other
equity interest in the Company or any of its subsidiaries, or any contract,
commitment, agreement, understanding or arrangement of any kind relating to the
issuance of any capital stock of the Company or any such subsidiary, any such
convertible or exchangeable securities or any such rights, warrants or options;
the capital stock of the Company conforms in all material respects to the
description thereof contained in the Preliminary Offering Memorandum and the
Pricing Disclosure Package; and all the outstanding shares of capital stock or
other equity interests of each subsidiary owned, directly or indirectly, by the
Company have been duly and validly authorized and issued, are fully paid and
non-assessable and are owned directly or indirectly by the Company, free and
clear of any lien, charge, encumbrance, security interest, restriction on voting
or transfer or any other claim of any third party.

(m) Equity Incentive Awards. With respect to the stock options, restricted stock
awards, restricted stock units and/or other equity incentive awards (the “Equity
Incentive Awards”) granted pursuant to the stock-based compensation plans of the
Company and its subsidiaries, including without limitation the Company’s 2009
Equity Incentive Plan (the “Company Stock Plans”), (i) each Equity Incentive
Award intended to qualify as an “incentive stock option” under Section 422 of
the Code so qualifies, (ii) each grant of an Equity Incentive

 

5



--------------------------------------------------------------------------------

Award was duly authorized no later than the date on which the grant of such
Equity Incentive Award was by its terms to be effective (the “Grant Date”) by
all necessary corporate action, including, as applicable, approval by the board
of directors of the Company (or a duly constituted and authorized committee
thereof) and any required stockholder approval by the necessary number of votes
or written consents, and the award agreement governing such grant (if any) was
duly executed and delivered by each party thereto, (iii) each such grant was
made in accordance with the terms of the Company Stock Plans, the Exchange Act
and all other applicable laws and regulatory rules or requirements, including
the rules of the New York Stock Exchange (the “Exchange”) and any other exchange
on which Company securities are traded, and (iv) each such grant was properly
accounted for in accordance with GAAP in the financial statements (including the
related notes) of the Company and disclosed in the Company’s filings with the
Commission in accordance with the Exchange Act and all other applicable laws.
The Company has not knowingly granted, and there is no and has been no policy or
practice of the Company of granting, Equity Incentive Awards prior to, or
otherwise coordinating the grant of Equity Incentive Awards with, the release or
other public announcement of material information regarding the Company or its
subsidiaries or their results of operations or prospects.

(n) Due Authorization. The Company has full right, power and authority to
execute and deliver this Agreement and that certain registration rights
agreement, to be dated as of the Closing Date, between the Company and the
Initial Purchaser with respect to the registration of the Shares with the
Commission under the Securities Act (the “Registration Rights Agreement”) and to
perform its obligations hereunder and thereunder; and all action required to be
taken for the due and proper authorization, execution and delivery by it of this
Agreement and the Registration Rights Agreement and the consummation by it of
the transactions contemplated hereby and thereby has been duly and validly
taken.

(o) Purchase Agreement. This Agreement has been duly authorized, executed and
delivered by the Company.

(p) Registration Rights Agreement. The Registration Rights Agreement has been
duly authorized, executed and delivered by the Company enforceable against the
Company in accordance with its terms, except as enforceability may be limited
(A) by applicable bankruptcy, insolvency or similar laws affecting creditors’
rights generally or by equitable principles relating to enforceability or
(B) with respect to any indemnification or contribution obligation rights of the
Holders under such agreement.

(q) The Shares. The Shares to be issued and sold by the Company hereunder have
been duly authorized and, when issued and delivered and paid for as provided
herein, will be duly and validly issued, will be fully paid and nonassessable
and will conform to the descriptions thereof in the Preliminary Offering
Memorandum and the Pricing Disclosure Package; and the issuance of the Shares is
not subject to any preemptive or similar rights. The form of certificates used
to represent the Shares, where the Shares are represented by certificates,
complies in all material respects with all applicable statutory requirements and
any requirements of the Exchange and with any applicable requirements of the
charter, by-laws and other organizational documents of the Company. The Shares
have been registered pursuant to Section 12(b) of the Exchange Act. The issuance
and resale of the Shares as contemplated hereunder do not require shareholder
approval pursuant to the rules and regulations of the Exchange applicable to
companies listed on the Exchange. The Company has applied to list the Shares on
the Exchange, and the Company

 

6



--------------------------------------------------------------------------------

has taken no action designed to, or likely to have the effect of, terminating
the registration of the Shares under the Exchange Act or de-listing the Shares
from the Exchange, nor has the Company received any notification that the
Commission or the Exchange is contemplating terminating such registration or
listing.

(r) Other Material Agreements. Each of the Management Agreement, dated
September 23, 2009, between the Company and the Manager which, among other
things, provides for the management of the Company by the Manager (the
“Management Agreement”) and that certain license agreement, dated September 23,
2009, between the Company and Apollo Global Management, LLC (“Apollo”) pursuant
to which, among other things, Apollo granted to the Company a non-exclusive,
royalty-free license to use the name “Apollo” (the “License Agreement”) remains
in full force and effect.

(s) Descriptions of Documents. The Purchase Agreement conforms in all material
respects to the description thereof contained in the Preliminary Offering
Memorandum and the Pricing Disclosure Package.

(t) No Violation or Default. Neither the Company nor any of its subsidiaries is
(i) in violation of its charter or by-laws or similar organizational documents;
(ii) in default, and no event has occurred that, with notice or lapse of time or
both, would constitute such a default, in the due performance or observance of
any term, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the property or assets of the Company
or any of its subsidiaries is subject; or (iii) in violation of any law or
statute or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority, except, in the case of clauses (ii) and
(iii) above, for any such default or violation that would not, individually or
in the aggregate, have a Company Material Adverse Effect.

(u) No Conflicts. The execution, delivery and performance by the Company of this
Agreement, the issuance and sale of the Shares and the consummation of the
transactions contemplated hereby and thereby will not (i) conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, any indenture, mortgage, deed of trust, loan agreement
or other agreement or instrument to which the Company or any of its subsidiaries
is a party or by which the Company or any of its subsidiaries is bound or to
which any of the property or assets of the Company or any of its subsidiaries is
subject, (ii) result in any violation of the provisions of the charter or
by-laws or similar organizational documents of the Company or any of its
subsidiaries or (iii) result in the violation of any law or statute or any
judgment, order, rule or regulation of any court or arbitrator or governmental
or regulatory authority, except, in the case of clauses (i) and (iii) above, for
any such conflict, breach, violation or default that would not, individually or
in the aggregate, have a Company Material Adverse Effect.

(v) No Consents Required. No consent, approval, authorization, order, license,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Company of this Agreement, the issuance and sale of the Shares and the
consummation of the transactions contemplated hereby, except for (i) such as has
been obtained or made and (ii) registrations or qualifications as may be
required under applicable state securities laws in connection with the purchase
and distribution of the Shares by the Initial Purchaser.

 

7



--------------------------------------------------------------------------------

(w) Legal Proceedings. Except as described in the Preliminary Offering
Memorandum and the Pricing Disclosure Package, there are no legal, governmental
or regulatory investigations, actions, suits or proceedings pending to which the
Company or any of its subsidiaries is a party or to which any property of the
Company or any of its subsidiaries is the subject that, individually or in the
aggregate, if determined adversely to the Company or any of its subsidiaries,
could reasonably be expected to have a Company Material Adverse Effect; no such
investigations, actions, suits or proceedings are, to the knowledge of the
Company, threatened or contemplated by any governmental or regulatory authority
or threatened by others; and there are no statutes, regulations or contracts or
other documents that are required under the Securities Act to be filed as
exhibits to a registration statement for an offering of securities registered
under the Securities Act or described in the Preliminary Offering Memorandum or
the Pricing Disclosure Package that are not so filed as an Incorporated Document
or described in the Preliminary Offering Memorandum and the Pricing Disclosure
Package.

(x) Accuracy of Disclosure. The descriptions in the Preliminary Offering
Memorandum and the Pricing Disclosure Package of statutes, legal, governmental
and regulatory proceedings and organizational documents, contracts, benefit
plans, and other documents are accurate in all material respects; the statements
in the Preliminary Offering Memorandum and Offering Memorandum under the
headings “Summary —Ownership and Transfer Restrictions,” “Description of Certain
provisions of the Maryland Law and our charter and bylaws,” “U.S. federal income
tax considerations,” and “Plan of Distribution,” to the extent that they
constitute summaries of the terms of stock, matters of law or regulation or
legal conclusions, fairly summarize the matters described therein in all
material respects.

(y) Independent Accountants. Deloitte & Touche LLP, who has certified certain
financial statements of the Company and its subsidiaries, is an independent
registered public accounting firm with respect to the Company and its
subsidiaries within the applicable rules and regulations adopted by the
Commission and the Public Company Accounting Oversight Board (United States) and
as required by the Securities Act.

(z) Title to Real and Personal Property. The Company and its subsidiaries have
good and marketable title in fee simple (in the case of real property) to, or
have valid and marketable rights to lease or otherwise use, all items of real
and personal property and assets that are material to the respective businesses
of the Company and its subsidiaries, in each case free and clear of all liens,
encumbrances, claims and defects and imperfections of title except those that
(i) are described in the Preliminary Offering Memorandum and the Pricing
Disclosure Package or may arise or exist directly as a result of borrowings
under any applicable repurchase agreements or the Term Asset-Backed Securities
Loan Facility program which are described in the Preliminary Offering Memorandum
and the Pricing Disclosure Package, (ii) do not materially interfere with the
use made and proposed to be made of such property by the Company and its
subsidiaries or (iii) could not reasonably be expected, individually or in the
aggregate, to have a Company Material Adverse Effect.

(aa) Title to Intellectual Property. The Company and its subsidiaries own or
possess adequate rights to use all material patents, patent applications,
trademarks, service marks, trade

 

8



--------------------------------------------------------------------------------

names, trademark registrations, service mark registrations, copyrights, licenses
and know-how (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures) necessary for
the conduct of their respective businesses as currently conducted and as
proposed to be conducted (as described in the Preliminary Offering Memorandum
and the Pricing Disclosure Package), and to the knowledge of the Company, the
conduct of their respective businesses will not conflict in any material respect
with any such rights of others. The Company and its subsidiaries have not
received any notice of any claim of infringement, misappropriation or conflict
with any such rights of others in connection with its patents, patent rights,
licenses, inventions, trademarks, service marks, trade names, copyrights and
know-how, which could reasonably be expected to result in a Company Material
Adverse Effect.

(bb) No Undisclosed Relationships. No relationship, direct or indirect, exists
between or among the Company or any of its subsidiaries, on the one hand, and
the directors, officers, stockholders, customers or suppliers of the Company or
any of its subsidiaries, on the other, that is required by the Securities Act to
be described in a registration statement for a securities offering registered
under the Securities Act and that is not so described in the Preliminary
Offering Memorandum and the Pricing Disclosure Package.

(cc) Investment Company Act. The Company is not, and after giving effect to the
offering and sale of the Shares and the application of the proceeds thereof as
described in the Preliminary Offering Memorandum and the Pricing Disclosure
Package will not be, required to register as an “investment company” or an
entity “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, and the rules and regulations of the
Commission thereunder (collectively, the “Investment Company Act”).

(dd) Taxes. The Company and its subsidiaries have paid all material federal,
state, local and foreign taxes and filed all material tax returns required to be
filed through the date hereof; and except as otherwise disclosed in the
Preliminary Offering Memorandum and the Pricing Disclosure Package, there is no
material tax deficiency that has been, or could reasonably be expected to be,
asserted against the Company or any of its subsidiaries or any of their
respective properties or assets.

(ee) Real Estate Investment Trust. Commencing with its taxable year ended
December 31, 2009, the Company has been organized and operated in conformity
with the requirements for qualification as a real estate investment trust
(“REIT”) under the Code, and its method of operation enables it to continue to
meet the requirements for qualification and taxation as a REIT under the Code.

(ff) Description of Organization and Method of Operations. The description of
the Company’s organization and method of operation and its qualification and
taxation as a REIT set forth in the Preliminary Offering Memorandum and the
Pricing Disclosure Package is accurate and presents fairly the matters referred
to therein; the Company’s operating policies and investment guidelines described
in the Preliminary Offering Memorandum and the Pricing Disclosure Package
accurately reflect in all material respects the operation of the Company’s
business, and no material deviation from such guidelines or policies is
currently contemplated.

(gg) Licenses and Permits. The Company and its subsidiaries possess all
licenses, certificates, permits and other authorizations (collectively,
“Licenses”) issued by, and have made

 

9



--------------------------------------------------------------------------------

all declarations and filings with, the appropriate federal, state, local or
foreign governmental or regulatory authorities that are necessary for the
ownership or lease of their respective properties and the conduct of their
respective businesses as now conducted as described in the Preliminary Offering
Memorandum and the Pricing Disclosure Package, except where the failure to
possess or make the same would not, individually or in the aggregate, have a
Company Material Adverse Effect; and except as described in the Preliminary
Offering Memorandum and the Pricing Disclosure Package, neither the Company nor
any of its subsidiaries has received notice of any revocation or modification of
any such license, certificate, permit or authorization or has any reason to
believe that any such license, certificate, permit or authorization will not be
renewed in the ordinary course.

(hh) No Labor Disputes. The Company is not aware of any existing or imminent
labor disturbance by, or dispute with, the employees of any of the Company, its
subsidiaries or the Manager, except as would not have a Company Material Adverse
Effect.

(ii) Employee Matters. Neither the Company nor, to the best of the Company’s
knowledge, any employer of any officers, investment professionals or other key
persons of the Company or the Manager named in the Preliminary Offering
Memorandum and the Pricing Disclosure Package (each, a “Company-Focused
Professional”) has been notified that any such Company-Focused Professional
plans to terminate his or her employment or association with his or her
employer. Neither the Company nor, to the best of the Company’s knowledge, any
Company-Focused Professional is subject to any non-competition, non-disclosure,
confidentiality, employment, consulting or similar agreement that would be
violated by the business activities of the Company or the Manager as described
in the Preliminary Offering Memorandum and the Pricing Disclosure Package. The
Company does not have any employees. No subsidiary of the Company has any
employees.

(jj) ERISA. Prior to the Closing Date, the Company will not have an employee
benefit plan within the meaning of Section 3(3) of the Employee Retirement
Income Security Act of 1974.

(kk) Disclosure Controls. The Company and its subsidiaries maintain an effective
system of “disclosure controls and procedures” (as defined in Rule 13a-15(e) of
the Exchange Act) that complies with the requirements of the Exchange Act and
that has been designed to provide reasonable assurances that information
required to be disclosed by the Company in reports that it files or submits
under the Exchange Act is recorded, processed, summarized and reported within
the time periods specified in the Commission’s rules and forms, including
controls and procedures designed to ensure that such information is accumulated
and communicated to the Company’s management as appropriate to allow timely
decisions regarding required disclosure. The Company and its subsidiaries have
carried out evaluations of the effectiveness of their disclosure controls and
procedures as required by Rule 13a-15 of the Exchange Act.

(ll) Accounting Controls. The Company and its subsidiaries are in compliance
with the applicable provisions of the Sarbanes Oxley Act of 2002 and maintain
systems of “internal control over financial reporting” (as defined in Rule
13a-15(f) of the Exchange Act) that comply with the requirements of the Exchange
Act and have been designed by, or under the supervision of, their respective
principal executive and principal financial officers, or persons performing

 

10



--------------------------------------------------------------------------------

similar functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles, including,
but not limited to, internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. As disclosed in the Preliminary
Offering Memorandum and the Pricing Disclosure Package, there are no material
weaknesses in the Company’s internal controls. The Company’s auditors and the
Audit Committee of the Board of Directors of the Company have been advised of:
(i) all significant deficiencies and material weaknesses in the design or
operation of internal controls over financial reporting which have adversely
affected or are reasonably likely to adversely affect the Company’s ability to
record, process, summarize and report financial information; and (ii) any fraud,
whether or not material, that involves management or other employees who have a
significant role in the Company’s internal controls over financial reporting.

(mm) Insurance. The Company and its subsidiaries have insurance covering their
respective properties, operations, personnel and businesses, including business
interruption insurance, which insurance is in such amounts as are prudent and
customary for the businesses in which they are engaged; and neither the Company
nor any of its subsidiaries has been refused any insurance coverage sought or
applied for or has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage at reasonable cost from similar insurers as may be necessary
for it to continue business.

(nn) No Unlawful Payments. Neither the Company nor any of its subsidiaries nor,
to the knowledge of the Company, any director, officer, agent, employee or other
person associated with or acting on behalf of the Company or any of its
subsidiaries has (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977; or
(iv) made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment.

(oo) Compliance with Money Laundering Laws. The operations of the Company and
its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened.

(pp) Compliance with OFAC. None of the Company, any of its subsidiaries or, to
the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or

 

11



--------------------------------------------------------------------------------

any of its subsidiaries is currently subject to any U.S. sanctions administered
by the Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”); and the Company will not, directly or indirectly, use the proceeds of
the offering of the Shares hereunder or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.

(qq) No Restrictions on Subsidiaries. Except as disclosed in the Preliminary
Offering Memorandum and the Pricing Disclosure Package or directly as a result
of borrowings under any applicable repurchase agreements or the Term
Asset-Backed Securities Loan Facility program which are described in the
Preliminary Offering Memorandum and the Pricing Disclosure Package, no
subsidiary of the Company is currently prohibited, directly or indirectly, under
any agreement or other instrument to which it is a party or is subject, from
paying any dividends to the Company, from making any other distribution on such
subsidiary’s capital stock, from repaying to the Company any loans or advances
to such subsidiary from the Company or from transferring any of such
subsidiary’s properties or assets to the Company or any other subsidiary of the
Company.

(rr) Indebtedness. Neither the Company nor any of its direct or indirect
subsidiaries has any indebtedness as of the date hereof other (A) than as
described in the Preliminary Offering Memorandum and the Pricing Disclosure
Package, (B) increases in the principal amount outstanding under revolving
credit facilities and repurchase facilities which are described in the
Preliminary Offering Memorandum and the Pricing Disclosure Package and
(C) immaterial short-term indebtedness incurred in the ordinary course of
business.

(ss) No Dissolution Proceedings. Neither the Company nor any subsidiary of the
Company has commenced any legal proceedings, nor have any legal proceedings been
threatened, to the knowledge of the Company, against the Company or any
subsidiary of the Company for the winding up, liquidation or dissolution of the
Company or any subsidiary of the Company.

(tt) No Broker’s Fees. Neither the Company nor any of its subsidiaries is a
party to any contract, agreement or understanding with any person (other than
this Agreement) that would give rise to a valid claim against the Company or any
of its subsidiaries or the Initial Purchaser for a brokerage commission,
finder’s fee or like payment in connection with the offering and sale of the
Shares.

(uu) Intentionally Omitted.

(vv) No Stabilization. Neither the Company nor its affiliates has taken,
directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Shares.

(ww) Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in the Preliminary Offering Memorandum or the Pricing Disclosure
Package has been made or reaffirmed without a reasonable basis or has been
disclosed other than in good faith.

 

12



--------------------------------------------------------------------------------

(xx) Statistical and Market Data. Nothing has come to the attention of the
Company that has caused the Company to believe that the statistical and
market-related data included in the Preliminary Offering Memorandum, Pricing
Disclosure Package and the Offering Memorandum is not based on or derived from
sources that are reliable and accurate in all material respects.

(yy) Apollo-Related Data. Any financial or other data regarding Apollo and its
direct and indirect subsidiaries, including, but not limited to, the Manager,
included in the Preliminary Offering Memorandum and the Pricing Disclosure
Package, is derived from Apollo’s accounting or other applicable records and is
accurate in all material respects.

4. Representations and Warranties of the Manager. The Manager represents and
warrants to the Initial Purchaser that:

(a) No General Solicitation. No form of general solicitation or general
advertising within the meaning of Regulation D (including, but not limited to,
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar medium or broadcast over television or radio, or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising) was used by the Manager, any of its
affiliates or any of their respective agents or representatives (other than you,
as to whom the Manager makes no representation) in connection with the offer and
sale of the Shares.

(b) No Integration. Neither the Manager nor any other person acting on behalf of
the Manager has sold or issued any securities that would be integrated with the
offering of the Shares contemplated by this Agreement pursuant to the Securities
Act, the rules and regulations thereunder or the interpretations thereof by the
Commission.

(c) No registration. Assuming the accuracy of the representations and warranties
of the Initial Purchaser set forth in Section 7(a) of this Agreement and the
accuracy of the representations and warranties of each of the Eligible
Purchasers in the Offering Memorandum, no registration of the Shares under the
Securities Act is required for the purchase of the Shares by the Initial
Purchaser or the initial resale of the Shares by the Initial Purchaser to
Eligible Purchasers, in each case, in the manner contemplated by the Preliminary
Offering Memorandum and the Pricing Disclosure Package.

(d) Manager-Related Disclosure. Any financial or other data regarding the
Manager and its direct and indirect subsidiaries, included in the Preliminary
Offering Memorandum and the Pricing Disclosure Package, is derived from the
Manager’s accounting or other applicable records and is accurate in all material
respects.

(e) Organization and Good Standing. The Manager is an indirect subsidiary of
Apollo and does not have any subsidiaries. The Manager has been duly organized
and is validly existing and in good standing under the laws of its jurisdiction
of organization, is duly qualified to do business and is in good standing in
each jurisdiction in which its ownership or lease of property or the conduct of
its business requires such qualification, and has all power and authority
necessary to own or hold its respective properties and to conduct the business
in which it is engaged and in which it proposes to be engaged as described in
the Preliminary Offering Memorandum and the Pricing Disclosure Package, except
where the failure to be so qualified or in good standing or have such power or
authority would not, individually or in the aggregate,

 

13



--------------------------------------------------------------------------------

have a material adverse effect on the business, properties, management,
financial position, stockholders’ equity, results of operations or prospects of
the Manager and its subsidiaries taken as a whole (a “Manager Material Adverse
Effect”).

(f) Manager Ownership Interests. The ownership interests of the Manager are
owned indirectly by Apollo, free and clear of any lien, charge, encumbrance,
security interest, restriction on voting or transfer or any other claim of any
third party.

(g) Due Authorization. The Manager has full right, power and authority to
execute and deliver this Agreement and to perform its obligations hereunder and
all action required to be taken for the due and proper authorization, execution
and delivery by it of this Agreement and the consummation by it of the
transactions contemplated hereby has been duly and validly taken.

(h) The Management Agreement. The Management Agreement has been duly authorized,
executed and delivered by the Manager and constitutes a valid and legally
binding agreement of the Manager enforceable against the Manager in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting creditors’ rights generally or
by equitable principles relating to enforceability.

(i) Purchase Agreement. This Agreement has been duly authorized, executed and
delivered by the Manager.

(j) No Violation or Default. Neither the Manager nor any of its subsidiaries is
(i) in violation of its certificate of formation or limited liability company
agreement or similar organizational documents; (ii) in default, and no event has
occurred that, with notice or lapse of time or both, would constitute such a
default, in the due performance or observance of any term, covenant or condition
contained in any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which the Manager or any of its subsidiaries is a
party or by which the Manager or any of its subsidiaries is bound or to which
any of the property or assets of the Manager or any of its subsidiaries is
subject; or (iii) in violation of any law or statute or any judgment, order,
rule or regulation of any court or arbitrator or governmental or regulatory
authority, except, in the case of clauses (ii) and (iii) above, for any such
default or violation that would not, individually or in the aggregate, have a
Manager Material Adverse Effect.

(k) No Conflicts. The execution, delivery and performance by the Manager of this
Agreement and the performance by the Manager of the Management Agreement and the
consummation of the transactions contemplated hereby and thereby will not
(i) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Manager or any of its subsidiaries pursuant to, any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Manager or
any of its subsidiaries is a party or by which the Manager or any of its
subsidiaries is bound or to which any of the property or assets of the Manager
or any of its subsidiaries is subject, (ii) result in any violation of the
provisions of the certificate of formation or limited liability company
agreement or similar organizational documents of the Manager or any of its
subsidiaries or (iii) result in the violation of any law or statute or any
judgment, order, rule or regulation of any court or arbitrator or governmental
or regulatory authority, except, in the case of clauses (i) and (iii) above, for
any such conflict, breach, violation or default that would not, individually or
in the aggregate, have a Manager Material Adverse Effect.

 

14



--------------------------------------------------------------------------------

(l) No Consents Required. Except as described in the Preliminary Offering
Memorandum and the Pricing Disclosure Package, no consent, approval,
authorization, order, license, registration or qualification of or with any
court or arbitrator or governmental or regulatory authority is required for the
execution, delivery and performance by the Manager of this Agreement or the
performance by the Manager of the Management Agreement or the consummation of
the transactions contemplated by this Agreement or the Management Agreement.

(m) No Material Adverse Change. Except as described in the Preliminary Offering
Memorandum and the Pricing Disclosure Package, since its formation, there has
not been any material adverse change, or any development involving a prospective
material adverse change, in or affecting the business, properties, management,
financial position, stockholders’ equity, results of operations or prospects of
the Manager or that could prevent the Manager from carrying out its obligations
under this Agreement or the Management Agreement.

(n) Legal Proceedings. Except as described in the Preliminary Offering
Memorandum and the Pricing Disclosure Package, there are no legal, governmental
or regulatory investigations, actions, suits or proceedings pending to which the
Manager is or may be a party or to which any property of the Manager may be the
subject that, individually or in the aggregate, if determined adversely to the
Manager or any of its subsidiaries, could reasonably be expected to have a
Manager Material Adverse Effect; no such investigations, actions, suits or
proceedings are, to the knowledge of the Manager, threatened or contemplated by
any governmental or regulatory authority or threatened by others.

(o) Employee Matters. The Manager has not been notified that any of the
Manager’s officers, investment committee members, investment professionals or
other key persons named in the Preliminary Offering Memorandum and the Pricing
Disclosure Package plans to terminate his or her employment or association with
the Manager. Neither the Manager nor any of the Manager’s officers, investment
committee members or other key persons named in the Preliminary Offering
Memorandum or the Pricing Disclosure Package is subject to any non-competition,
non-disclosure, confidentiality, employment, consulting or similar agreement
that would be violated by the business activities of the Company or the Manager
as described in the Preliminary Offering Memorandum and the Pricing Disclosure
Package.

(p) Investment Advisers Act. The Manager is not prohibited by the Investment
Advisers Act of 1940, as amended, or the rules and regulations thereunder, from
performing its obligations under the Management Agreement as described in the
Preliminary Offering Memorandum and the Pricing Disclosure Package.

(q) No Stabilization. Neither the Manager nor any of its affiliates has taken,
directly or indirectly, any action designed to, or that could reasonably be
expected to, cause or result in any stabilization or manipulation of the price
of the Shares.

 

15



--------------------------------------------------------------------------------

5. Further Agreements of the Company. The Company covenants and agrees with the
Initial Purchaser that:

(a) Delivery of Copies. The Company will deliver, without charge, to the Initial
Purchaser during the Offering Memorandum Delivery Period (as defined below), as
many copies of the Preliminary Offering Memorandum (including all amendments and
supplements thereto, all documents incorporated by reference therein) as the
Initial Purchaser may reasonably request. As used herein, the term “Offering
Memorandum Delivery Period” means such period of time after the first date of
the offering of the Shares as in the opinion of counsel for the Initial
Purchaser an offering memorandum relating to the Shares should be delivered in
connection with resales of the Shares by the Initial Purchaser.

(b) Amendments or Supplements. Before using any amendment or supplement to the
Preliminary Offering Memorandum, the Company will furnish to the Initial
Purchaser and counsel for the Initial Purchaser a copy of the proposed amendment
or supplement for review and will not use any such proposed amendment or
supplement to which the Initial Purchaser reasonably object.

(c) Notice to the Initial Purchaser. The Company will advise the Initial
Purchaser promptly, and confirm such advice in writing, (i) of any action by the
Commission, the Exchange that prevents or suspends the use of the Preliminary
Offering Memorandum or the Pricing Disclosure Package or the initiation or
threatening of any proceeding for that purpose or pursuant to Section 8A of the
Securities Act; (ii) of the occurrence of any event within the Offering
Memorandum Delivery Period as a result of which the Preliminary Offering
Memorandum or the Pricing Disclosure Package as then amended or supplemented
would include any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances existing when the Preliminary Offering Memorandum or the
Pricing Disclosure Package is delivered to a purchaser, not misleading; and
(iii) of the receipt by the Company of any notice with respect to any suspension
of the qualification of the Shares for offer and sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose; and the Company
will use its best efforts to prevent the issuance of any such order preventing
or suspending the use of any of the Preliminary Offering Memorandum or the
Pricing Disclosure Package or suspending any such qualification of the Shares
and, if any such order is issued, will obtain as soon as possible the withdrawal
thereof.

(d) Ongoing Compliance. (1) If during the Offering Memorandum Delivery Period
(i) any event shall occur or condition shall exist as a result of which the
Preliminary Offering Memorandum as then amended or supplemented would include
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances existing when the Preliminary Offering Memorandum is delivered to
a purchaser, not misleading or (ii) it is necessary to amend or supplement the
Preliminary Offering Memorandum to comply with law, the Company will promptly
notify the Initial Purchaser thereof and forthwith prepare and, subject to
paragraph (c) above, furnish to the Initial Purchaser and to such dealers as the
Initial Purchaser may designate such amendments or supplements to the
Preliminary Offering Memorandum as may be necessary so that the statements in
the Preliminary Offering Memorandum as so amended or supplemented will not, in
the light of the circumstances existing when the Preliminary Offering Memorandum
is delivered to a purchaser, be misleading or so that the Preliminary Offering
Memorandum will comply with law and (2) if at any time prior to the Closing Date
(i) any event shall occur or condition shall exist as a result of which the
Pricing Disclosure Package as then amended or supplemented would include any
untrue statement of a material fact or omit to state any material fact necessary
in

 

16



--------------------------------------------------------------------------------

order to make the statements therein, in the light of the circumstances existing
when the Pricing Disclosure Package is delivered to a purchaser, not misleading
or (ii) it is necessary to amend or supplement the Pricing Disclosure Package to
comply with law, the Company will immediately notify the Initial Purchaser
thereof and forthwith prepare and, subject to paragraph (c) above, furnish to
the Initial Purchaser and to such dealers as the Initial Purchaser may designate
such amendments or supplements to the Pricing Disclosure Package as may be
necessary so that the statements in the Pricing Disclosure Package as so amended
or supplemented will not, in the light of the circumstances existing when the
Pricing Disclosure Package is delivered to a purchaser, be misleading or so that
the Pricing Disclosure Package will comply with law.

(e) Blue Sky Compliance. The Company will use its reasonable best efforts to
qualify the Shares for offer and sale under the securities or Blue Sky laws of
such jurisdictions as the Initial Purchaser shall reasonably request and will
continue such qualifications in effect so long as required for resale of the
Shares; provided that the Company shall not be required to (i) qualify as a
foreign corporation or other entity or as a dealer in securities in any such
jurisdiction where it would not otherwise be required to so qualify, (ii) file
any general consent to service of process in any such jurisdiction or
(iii) subject itself to taxation in any such jurisdiction if it is not otherwise
so subject.

(f) Clear Market. For a period of 90 days after the date of the Offering
Memorandum, the Company will not (i) offer, pledge, announce the intention to
sell, sell, contract to sell, sell any option or contract to purchase, purchase
any option or contract to sell, grant any option, right or warrant to purchase
or otherwise transfer or dispose of, directly or indirectly, or file any
registration statement with respect to, any shares of Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock or
(ii) enter into any swap or other agreement that transfers, in whole or in part,
any of the economic consequences of ownership of the Common Stock or any such
securities, whether any such transaction described in clause (i) or (ii) above
is to be settled by delivery of Common Stock or such other securities, in cash
or otherwise, without the prior written consent of the Initial Purchaser, other
than: (A) the offer and sale of the Shares as contemplated hereunder and the
registration of the Shares pursuant to the Registration Rights Agreement,
(B) any shares of Common Stock issued upon the exercise of options granted under
the Company Stock Plans and/or any shares of Common Stock issued upon final
vesting of restricted stock units granted under the Company Stock Plans, (C) any
shares of Common Stock or restricted stock units issued under the Company Stock
Plans, as described in the Disclosure Package and the Offering Memorandum, to
the Company’s officers and independent directors, the Manager and personnel of
the Manager, (D) issuance or other transfers of shares of Common Stock by the
Company to the Manager (in whose hands such shares of Common Stock will be
locked-up pursuant to Section 6(b) below) in connection with the payment of any
tax withholding obligations incurred by the Company’s officers and personnel of
the Manager in relation to the vesting of restricted shares of Common Stock
issued pursuant to the Company Stock Plans, (E) the filing of a registration
statement in respect of a dividend reinvestment plan of the Company and any
shares of Common Stock issued pursuant thereto (F) the filing of one or more
pre-effective amendment to the Company’s registration statement of Form S-3
(File No. 333-174108) and (G) transfers of Common Stock required by
Section 7.2.1 of the charter of the Company. Notwithstanding the foregoing, if
(1) during the last 17 days of the 90-day restricted period, the Company issues
an earnings release or material news or a material event relating to the Company
occurs; or (2) prior to the expiration of the 90-day restricted period, the
Company announces that it will release earnings results during the 16-day period

 

17



--------------------------------------------------------------------------------

beginning on the last day of the 90-day period, the restrictions imposed by this
Agreement shall continue to apply until the expiration of the 18-day period
beginning on the issuance of the earnings release or the occurrence of the
material news or material event.

(g) Use of Proceeds. The Company will apply the net proceeds from the sale of
the Shares as described in the Preliminary Offering Memorandum and the Pricing
Disclosure Package under the heading “Use of proceeds”.

(h) No Stabilization. The Company will not take, and will cause its subsidiaries
and affiliates not to take, directly or indirectly, any action designed to or
that could reasonably be expected to cause or result in any stabilization or
manipulation of the price of the Stock.

(i) Exchange Listing. The Company will use its best efforts to list, subject to
notice of issuance, the Shares on the Exchange.

(j) Reports. During the period from two years from the date of this Agreement,
so long as the Shares are outstanding, the Company will furnish to the Initial
Purchaser, as soon as they are available, copies of all reports or other
communications (financial or other) furnished to holders of the Shares, and
copies of any reports and financial statements furnished to or filed with the
Commission or any national securities exchange or automatic quotation system;
provided that the Company will be deemed to have furnished such reports and
financial statements to the Initial Purchaser to the extent they are filed on
the Commission’s Electronic Data Gathering, Analysis, and Retrieval system.

(k) Intentionally Omitted.

(l) Qualification and Taxation as a REIT. The Company will use its best efforts
to meet the requirements for qualification and taxation as a REIT under the Code
for its taxable year ending December 31, 2011, and the Company will use its best
efforts to continue to qualify for taxation as a REIT under the Code unless the
Company’s Board of Directors determines in good faith that it is no longer in
the best interest of the Company and its stockholders to be so qualified.

(m) Intentionally Omitted.

(n) No General Solicitation. The Company will not offer or sell the Shares or
otherwise engage in any form of general solicitation or general advertising
(within the meaning of Regulation D, including, but not limited to,
advertisements, articles, notices or other communications published in any
newspaper, magazine, or similar medium or broadcast over television or radio, or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising) and will not engage in any directed selling
efforts within the meaning of Rule 902 under the Securities Act in connection
with the offering of the Shares.

(o) No Integration. The Company agrees not to sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
the Securities Act) that would be integrated with the sale of the Shares in a
manner that would require the registration under the Securities Act of the sale
of the Shares to the Initial Purchaser or the Eligible Purchasers. The Company
will take reasonable precautions designed to insure that any offer or sale,
direct or indirect, in the United States or to any U.S. person (as defined in
Rule 902 under the Securities Act), of any Shares or any substantially similar
security issued by the Company, within six

 

18



--------------------------------------------------------------------------------

months subsequent to the date on which the distribution of the Shares has been
completed (as notified to the Company by the Initial Purchaser), is made under
restrictions and other circumstances reasonably designed not to affect the
status of the offer and sale of the Shares in the United States and to U.S.
persons contemplated by this Agreement as transactions exempt from the
registration provisions of the Securities Act, including any sales pursuant to
Rule 144A under, or Regulations D or S of, the Securities Act.

6. Further Agreements of the Manager. The Manager covenants and agrees with the
Initial Purchaser that:

(a) No Stabilization. The Manager will not take, directly or indirectly, any
action designed to or that could reasonably be expected to cause or result in
any stabilization or manipulation of the price of the Stock.

(b) Manager Lock-Up. The Manager will not, during the period ending 90 days
after the date of the Offering Memorandum, (1) offer, pledge, announce the
intention to sell, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, or otherwise transfer or dispose of, directly or
indirectly, any shares of Common Stock or any securities convertible into or
exercisable or exchangeable for Common Stock (including without limitation,
Common Stock, or such other securities, which may be deemed to be beneficially
owned by the undersigned in accordance with the rules and regulations of the
Commission and securities which may be issued upon exercise of a stock option or
warrant) or (2) enter into any swap or other agreement that transfers, in whole
or in part, any of the economic consequences of ownership of the Common Stock or
any such other securities, whether any such transaction described in clause
(1) or (2) above is to be settled by delivery of Common Stock or such other
securities, in cash or otherwise or (3) make any demand for or exercise any
right with respect to the registration of any shares of Common Stock or any
security convertible into or exercisable or exchangeable for Common Stock
without the prior written consent of the Initial Purchaser, in each case other
than (A) transfers of shares of Common Stock to members of the Manager; provided
that in the case of any such transfer, each transferee shall execute and deliver
to the Representative a lock-up letter in the form of this paragraph and
provided, further, that in the case of any such transfer, no filing by any party
(transferor or transferee) under the Exchange Act, or other public announcement
shall be required or shall be made voluntarily in connection with such transfer
(other than a filing on a Form 5 made after the expiration of the 90-day period
referred to above) or (B) shares of Common Stock or restricted stock units
issued to the Manager under the Company Stock Plans, as described in the
Disclosure Package and the Offering Memorandum, which are transferred to
personnel of the Manager. Notwithstanding the foregoing, if (1) during the last
17 days of the 90-day restricted period, the Company issues an earnings release
or material news or a material event relating to the Company occurs; or
(2) prior to the expiration of the 90-day restricted period, the Company
announces that it will release earnings results during the 16-day period
beginning on the last day of the 90-day period, the restrictions imposed by this
Section 6(b) shall continue to apply until the expiration of the 18-day period
beginning on the issuance of the earnings release or the occurrence of the
material news or material event.

(c) No General Solicitation. The Manager will not offer the Shares or otherwise
engage in any form of general solicitation or general advertising (within the
meaning of Regulation D, including, but not limited to, advertisements,
articles, notices or other

 

19



--------------------------------------------------------------------------------

communications published in any newspaper, magazine, or similar medium or
broadcast over television or radio, or any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising) and will
not engage in any directed selling efforts within the meaning of Rule 902 under
the Securities Act in connection with the offering of the Shares.

(d) No Integration. The Manager agrees not to sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
the Securities Act) that would be integrated with the sale of the Shares in a
manner that would require the registration under the Securities Act of the sale
of the Shares to the Initial Purchaser or the Eligible Purchasers.

7. Certain Agreements of the Initial Purchaser. The Initial Purchaser hereby
represents and agrees that:

(a) on the basis of the representations, warranties and agreements of the
Company and the Manager set forth in this Agreement and the representations and
warranties of each of the Eligible Purchasers in the Offering Memorandum, the
Initial Purchaser: (i) is an “accredited investor” as defined in Rule 501 of
Regulation D with such knowledge and experience in financial and business
matters as are necessary in order to evaluate the merits and risks of an
investment in the Shares; (ii) is purchasing the Shares pursuant to a private
sale exempt from registration under the Securities Act; (iii) in connection with
the Exempt Resales, will solicit offers to buy the Shares only from, and will
offer to sell the Shares only to, the Eligible Purchasers in accordance with
this Agreement and on the terms contemplated by the Pricing Disclosure Package;
and (iv) will not offer or sell the Shares, nor has it offered or sold the
Shares by, or otherwise engaged in, any form of general solicitation or general
advertising (within the meaning of Regulation D, including, but not limited to,
advertisements, articles, notices or other communications published in any
newspaper, magazine, or similar medium or broadcast over television or radio, or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising).

(b) It is not subject to any pending proceeding under Section 8A of the
Securities Act with respect to the Placement (and will promptly notify the
Company if any such proceeding against it is initiated during the Offering
Memorandum Delivery Period).

8. Conditions of Initial Purchaser’ Obligations. The obligation of the Initial
Purchaser to purchase the Shares on the Closing Date as provided herein is
subject to the performance by the Company and the Manager of their covenants and
other obligations hereunder and to the following additional conditions:

(a) Intentionally Omitted.

(b) Representations and Warranties. The respective representations and
warranties of the Company and the Manager contained herein shall be true and
correct on the date hereof and on and as of the Closing Date; and the respective
statements of the Company and the Manager and their respective officers made in
any certificates delivered pursuant to this Agreement shall be true and correct
on and as of the Closing Date.

(c) No Downgrade. Subsequent to the earlier of (A) the Applicable Time and
(B) the execution and delivery of this Agreement, if there are any debt
securities or preferred stock of, or

 

20



--------------------------------------------------------------------------------

guaranteed by, the Company or any of its subsidiaries that are rated by a
“nationally recognized statistical rating organization,” as such term is defined
by the Commission for purposes of Rule 436(g)(2) under the Securities Act,
(i) no downgrading shall have occurred in the rating accorded any such debt
securities or preferred stock and (ii) no such organization shall have publicly
announced that it has under surveillance or review, or has changed its outlook
with respect to, its rating of any such debt securities or preferred stock
(other than an announcement with positive implications of a possible upgrading).

(d) No Material Adverse Change. No event or condition of a type described in
Section 3(j) or Section 4(m) hereof shall have occurred or shall exist, which
event or condition is not described in the Preliminary Offering Memorandum, the
Pricing Disclosure Package (excluding any amendment or supplement thereto) and
the Offering Memorandum (excluding any amendment or supplement thereto) and the
effect of which in the judgment of the Initial Purchaser makes it impracticable
or inadvisable to proceed with the offering, sale or delivery of the Shares on
the Closing Date, on the terms and in the manner contemplated by this Agreement,
the Preliminary Offering Memorandum and the Pricing Disclosure Package.

(e) Company Officer’s Certificate. The Initial Purchaser shall have received on
and as of the Closing Date, a certificate of the chief financial officer or
chief accounting officer of the Company and one additional senior executive
officer of the Company who is satisfactory to the Initial Purchaser
(i) confirming that such officers have carefully reviewed the Preliminary
Offering Memorandum and the Pricing Disclosure Package and, to the knowledge of
such officers, the representations set forth in Section 3(e) hereof are true and
correct, (ii) confirming that the other representations and warranties of the
Company in this Agreement are true and correct and that the Company has complied
with all agreements and satisfied all conditions on its part to be performed or
satisfied hereunder at or prior to the Closing Date and (iii) to the effect set
forth in paragraphs (a), (c) and (d) above.

(f) Manager Officer’s Certificate. The Initial Purchaser shall have received on
and as of the Closing Date, a certificate of the chief financial officer or
chief accounting officer of the Manager and one additional senior executive
officer of the Manager who is satisfactory to the Initial Purchaser
(i) confirming that the representations and warranties of the Manager in this
Agreement are true and correct and that the Manager has complied with all
agreements and satisfied all conditions on its part to be performed or satisfied
hereunder at or prior to the Closing Date and (ii) to the effect set forth in
paragraph (d) above.

(g) Comfort Letters. On the date of this Agreement and on the Closing Date,
Deloitte & Touche LLP shall have furnished to the Initial Purchaser, at the
request of the Company, letters, dated the respective dates of delivery thereof
and addressed to the Initial Purchaser, in form and substance reasonably
satisfactory to the Initial Purchaser, containing statements and information of
the type customarily included in accountants’ “comfort letters” to Initial
Purchaser with respect to the financial statements and certain financial
information contained in the Preliminary Offering Memorandum and the Pricing
Disclosure Package; provided that the letter delivered on the Closing Date shall
use a “cut-off” date no more than three business days prior to such Closing
Date.

 

21



--------------------------------------------------------------------------------

(h) Registration Rights Agreement. On or before the Closing Date the Company
shall have duly authorized, executed and delivered the Registration Rights
Agreement to the Initial Purchaser.

(i) Opinions of Counsel for the Company. At the request of the Company,
(i) Venable LLP, Maryland counsel for the Company, shall have furnished to the
Initial Purchaser their written opinion, dated the Closing Date, and addressed
to the Initial Purchaser, in form and substance reasonably satisfactory to the
Initial Purchaser, to the effect set forth in Annex A-1 hereto, (ii) Clifford
Chance US LLP, special counsel for the Company, shall have furnished to the
Initial Purchaser their written opinion (which written opinion shall include a
10b-5 opinion), dated the Closing Date and addressed to the Initial Purchaser,
in form and substance reasonably satisfactory to the Initial Purchaser, to the
effect set forth in Annex A-2 hereto, and (iii) Clifford Chance US LLP, counsel
for the Company, shall have furnished to the Initial Purchaser their written tax
opinion, dated the Closing Date and addressed to the Initial Purchaser, in form
and substance reasonably satisfactory to the Initial Purchaser, to the effect
set forth in Annex A-3 hereto.

(j) Opinion and 10b-5 Statement of Counsel for the Initial Purchaser. The
Initial Purchaser shall have received on and as of the Closing Date an opinion
and 10b-5 statement of Latham & Watkins LLP, counsel for the Initial Purchaser,
with respect to such matters as the Initial Purchaser may reasonably request,
and such counsel shall have received such documents and information as they may
reasonably request to enable them to pass upon such matters.

(k) No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date prevent the issuance or sale of the Shares; and no
injunction or order of any federal, state or foreign court shall have been
issued that would, as of the Closing Date prevent the issuance or sale of the
Shares.

(l) Good Standing. The Initial Purchaser shall have received on and as of the
Closing Date satisfactory evidence of the good standing of the Company, the
Manager and their respective subsidiaries in their respective jurisdictions of
organization and their good standing as foreign entities in such other
jurisdictions as the Initial Purchaser may reasonably request, in each case in
writing or any standard form of telecommunication from the appropriate
governmental authorities of such jurisdictions.

(m) Exchange Listing. The Shares to be delivered on the Closing Date shall have
been approved for listing on the Exchange, subject to official notice of
issuance.

(n) Lock-up Agreements. The “lock-up” agreements, each substantially in the form
of Exhibit A hereto, between you and the persons and entities listed on Annex D
hereto relating to sales and certain other dispositions of shares of Common
Stock or certain other securities, delivered to you on or before the date
hereof, shall be full force and effect on the Closing Date.

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchaser.

 

22



--------------------------------------------------------------------------------

9. Indemnification and Contribution.

(a) Indemnification of the Initial Purchaser. The Company agrees to indemnify
and hold harmless the Initial Purchaser, its affiliates, directors and officers
and each person, if any, who controls the Initial Purchaser within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any and all losses, claims, damages and liabilities (including, without
limitation, legal fees and other expenses reasonably incurred in connection with
any suit, action or proceeding or any claim asserted, as such fees and expenses
are incurred), joint or several, that arise out of, or are based upon, any
untrue statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum (or any amendment or supplement thereto) or any
Pricing Disclosure Package (including any Pricing Disclosure Package that has
subsequently been amended), or caused by any omission or alleged omission to
state therein a material fact necessary in order to make the statements therein,
in light of the circumstances under which they were made, not misleading, in
each case except insofar as such losses, claims, damages or liabilities arise
out of, or are based upon, any untrue statement or omission or alleged untrue
statement or omission made in reliance upon and in conformity with any
information relating to the Initial Purchaser furnished to the Company in
writing by the Initial Purchaser expressly for use therein, it being understood
and agreed that the only such information furnished by the Initial Purchaser
consists of the information described as such in subsection (b) below.

(b) Indemnification of the Company. The Initial Purchaser agrees to indemnify
and hold harmless the Company, its directors, its officers and each person, if
any, who controls the Company within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act to the same extent as the indemnity set
forth in paragraph (a) above, but only with respect to any losses, claims,
damages or liabilities that arise out of, or are based upon, any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with any information relating to the Initial Purchaser
furnished to the Company in writing by the Initial Purchaser expressly for use
in the Preliminary Offering Memorandum (or any amendment or supplement thereto)
or any Pricing Disclosure Package, it being understood and agreed upon that the
only such information furnished by the Initial Purchaser consists of the
following information in the Preliminary Offering Memorandum furnished on behalf
of the Initial Purchaser: the third paragraph and the first two sentences of the
tenth paragraph of text under the caption “Plan of Distribution.”

(c) Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) or (b) above. If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person (who
shall not, without the consent of the Indemnified Person, be counsel to

 

23



--------------------------------------------------------------------------------

the Indemnifying Person) to represent the Indemnified Person in such proceeding
and shall pay the fees and expenses of such counsel related to such proceeding,
as incurred. In any such proceeding, any Indemnified Person shall have the right
to retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Person unless (i) the Indemnifying Person and
the Indemnified Person shall have mutually agreed to the contrary; (ii) the
Indemnifying Person has failed within a reasonable time to retain counsel
reasonably satisfactory to the Indemnified Person; (iii) the Indemnified Person
shall have reasonably concluded that there may be legal defenses available to it
that are different from or in addition to those available to the Indemnifying
Person; or (iv) the named parties in any such proceeding (including any
impleaded parties) include both the Indemnifying Person and the Indemnified
Person and representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interest between them. It is
understood and agreed that the Indemnifying Person shall not, in connection with
any proceeding or related proceedings in the same jurisdiction, be liable for
the fees and expenses of more than one separate firm (in addition to any local
counsel) for all Indemnified Persons, and that all such fees and expenses shall
be paid or reimbursed as they are incurred. Any such separate firm for the
Initial Purchaser, its affiliates, directors and officers and any control
persons of the Initial Purchaser shall be designated in writing by the Initial
Purchaser and any such separate firm for the Company, its directors and any
control persons of the Company shall be designated in writing by the Company.
The Indemnifying Person shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, the Indemnifying Person agrees to
indemnify each Indemnified Person from and against any loss or liability by
reason of such settlement or judgment. Notwithstanding the foregoing sentence,
if at any time an Indemnified Person shall have requested that an Indemnifying
Person reimburse the Indemnified Person for fees and expenses of counsel as
contemplated by this paragraph, the Indemnifying Person shall be liable for any
settlement of any proceeding effected without its written consent if (i) such
settlement is entered into more than 45 days after receipt by the Indemnifying
Person of such request and (ii) the Indemnifying Person shall not have
reimbursed the Indemnified Person in accordance with such request prior to the
date of such settlement. No Indemnifying Person shall, without the written
consent of the Indemnified Person, effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnification could have been sought hereunder by such
Indemnified Person, unless such settlement (x) includes an unconditional release
of such Indemnified Person from all liability on claims that are the subject
matter of such proceeding and (y) does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any
Indemnified Person.

(d) Contribution. If the indemnification provided for in paragraphs (a) and
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company, on the one hand, and the Initial Purchaser on
the other, from the offering of the Shares or (ii) if the allocation provided by
clause (i) is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) but also the relative fault of the Company, on the one hand, and the Initial
Purchaser on the other, in connection with the statements or omissions that
resulted in such losses, claims, damages or liabilities, as well as any

 

24



--------------------------------------------------------------------------------

other relevant equitable considerations. The relative benefits received by the
Company, on the one hand, and the Initial Purchaser on the other, shall be
deemed to be in the same respective proportions as the net proceeds (before
deducting expenses) received by the Company from the sale of the Shares and the
total discounts and commissions received by the Initial Purchaser in connection
therewith, in each case as set forth in the table on the cover of the Offering
Memorandum, bear to the aggregate offering price of the Shares. The relative
fault of the Company, on the one hand, and the Initial Purchaser on the other,
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the Company or by
the Initial Purchaser and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

(e) Limitation on Liability. The Company and the Initial Purchaser agree that it
would not be just and equitable if contribution pursuant to this Section 9 were
determined by pro rata allocation or by any other method of allocation that does
not take account of the equitable considerations referred to in paragraph
(d) above. The amount paid or payable by an Indemnified Person as a result of
the losses, claims, damages and liabilities referred to in paragraph (d) above
shall be deemed to include, subject to the limitations set forth above, any
legal or other expenses incurred by such Indemnified Person in connection with
any such action or claim. Notwithstanding the provisions of this Section 9, in
no event shall the Initial Purchaser be required to contribute any amount in
excess of the amount by which the total discounts and commissions received by
the Initial Purchaser with respect to the offering of the Shares exceeds the
amount of any damages that the Initial Purchaser has otherwise been required to
pay by reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation.

(f) Non-Exclusive Remedies. The remedies provided for in this Section 9 are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Person at law or in equity.

10. Effectiveness of Agreement. This Agreement shall become effective upon the
execution and delivery hereof by the parties hereto.

11. Termination. This Agreement may be terminated in the absolute discretion of
the Initial Purchaser, by notice to the Company, if after the execution and
delivery of this Agreement and prior to the Closing Date (i) trading generally
shall have been suspended or materially limited on or by any of the New York
Stock Exchange, the NASDAQ Stock Market or the Chicago Board Options Exchange;
(ii) trading of any securities issued or guaranteed by the Company shall have
been suspended on any exchange or in any over-the-counter market; (iii) a
general moratorium on commercial banking activities shall have been declared by
federal or New York State authorities; or (iv) there shall have occurred any
outbreak or escalation of hostilities or any change in financial markets or any
calamity or crisis, either within or outside the United States, that, in the
judgment of the Initial Purchaser, is material and adverse and makes it
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Shares on the Closing Date on the terms and in the manner contemplated by
this Agreement, the Preliminary Offering Memorandum and the Pricing Disclosure
Package.

 

25



--------------------------------------------------------------------------------

12. Payment of Expenses.

(a) Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Company will pay or cause to be
paid all costs and expenses incident to the performance of its obligations
hereunder, including without limitation, (i) the costs incident to the
authorization, issuance, sale, preparation and delivery of the Shares and any
taxes payable in that connection; (ii) the costs incident to the preparation and
printing of the Preliminary Offering Memorandum, any Pricing Disclosure Package
(including all exhibits, amendments and supplements thereto) and the
distribution thereof; (iii) the costs of reproducing and distributing this
Agreement and the Registration Rights Agreement; (iv) the fees and expenses of
the Company’s counsel and independent accountants; (v) the fees and expenses
incurred in connection with the registration or qualification of the Shares
under the state or foreign securities or blue sky laws of such jurisdictions as
the Initial Purchaser may designate and the preparation, printing and
distribution of a Blue Sky Memorandum (including the reasonable fees and
expenses of counsel for the Initial Purchaser in connection therewith); (vi) the
cost of preparing stock certificates; (vii) the costs and charges of any
transfer agent and any registrar; (viii) all expenses incurred by the Company in
connection with any “road show” presentation to potential investors; (ix) all
expenses and application fees related to the listing of the Shares on the
Exchange; and (x) all fees and expenses in connection with the registration of
the Shares under the Exchange Act, if necessary. It is understood, however,
that, except as otherwise provided in this Agreement, the Initial Purchaser will
pay all fees and expenses of counsel for the Initial Purchaser.

(b) If (i) this Agreement is terminated pursuant to Section 11, (ii) the Company
for any reason fails to tender the Shares for delivery to the Initial Purchaser
or (iii) the Initial Purchaser declines to purchase the Shares for any reason
permitted under this Agreement, the Company agrees to reimburse the Initial
Purchaser for all out-of-pocket costs and expenses (including the fees and
expenses of their counsel) reasonably incurred by the Initial Purchaser in
connection with this Agreement and the offering contemplated hereby.

13. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and the officers and directors and any controlling persons referred
to in Section 9 hereof. Nothing in this Agreement is intended or shall be
construed to give any other person any legal or equitable right, remedy or claim
under or in respect of this Agreement or any provision contained herein. No
purchaser of Shares from the Initial Purchaser shall be deemed to be a successor
merely by reason of such purchase.

14. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company, the Manager and the
Initial Purchaser contained in this Agreement or made by or on behalf of the
Company, the Manager or the Initial Purchaser pursuant to this Agreement or any
certificate delivered pursuant hereto shall survive the delivery of and payment
for the Shares and shall remain in full force and effect, regardless of any
termination of this Agreement or any investigation made by or on behalf of the
Company or the Initial Purchaser.

15. Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; and (c) the term “subsidiary” has the meaning set forth in Rule 405
under the Securities Act.

 

26



--------------------------------------------------------------------------------

16. Miscellaneous.

(a) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Initial
Purchaser shall be given to J.P. Morgan Securities LLC, 383 Madison Avenue, New
York, New York 10179 (fax: (212) 622-8358); Attention: Equity Syndicate Desk.
Notices to the Company or the Manager shall be given to it at Apollo Commercial
Real Estate Finance, Inc. c/o Apollo Global Management, LLC, 9 West 57th Street,
43rd Floor, New York, New York 10019, (fax: (212) 515-3251); Attention: John J.
Suydam.

(b) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be performed in such state.

(c) Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.

(d) Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

(e) Headings. The headings herein are included for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.

 

27



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

Very truly yours, Apollo Commercial Real Estate Finance, Inc. By:  

/s/ Stuart A. Rothstein

  Name: Stuart A. Rothstein   Title: Chief Financial Officer, Treasurer and
Secretary ACREFI Management, LLC By:  

/s/ Stuart A. Rothstein

  Name: Stuart A. Rothstein   Title: Chief Financial Officer, Treasurer and
Secretary



--------------------------------------------------------------------------------

Accepted: July 25, 2011 J.P. MORGAN SECURITIES LLC By:  

/s/ Ray Craig

 

Name:  Ray Craig

 

Title:    Executive Director

 

2



--------------------------------------------------------------------------------

Schedule 1

 

Initial Purchaser

   Number of Shares  

J.P. Morgan Securities LLC

     3,000,000      

 

 

 

Total

     3,000,000      

 

 

 



--------------------------------------------------------------------------------

Schedule 2

SIGNIFICANT SUBSIDIARIES OF THE COMPANY

 

1. ACREFI Operating, LLC

 

2. ACREFI Lender, LLC

 

3. ACREFI I TRS, Inc.

 

4. ACREFI T-1, LLC

 

5. ACREFI T-2, LLC

 

6. ACREFI T-3, LLC

 

7. ACREFI T-4, LLC

 

8. ACREFI T-5, LLC

 

9. ACREFI Mezzanine, LLC

 

10. ACREFI Holdings J-II, LLC

 

11. ACREFI Holdings W-1, LLC

 

12. ACREFI Mortgage Lending, LLC

 

13. ACREFI Holdings J-1, LLC

 

14. ACREFI Cash Management, LLC

 

15. ACREFI II TRS, Ltd.



--------------------------------------------------------------------------------

Schedule 3

Purchase Price

 

1. The initial offering price for the Shares is $16.66 per Share.

 

2. With respect to Section 2(b) of the Agreement, the purchase price per Share
to be paid by the Initial Purchaser shall be approximately $16.33 per Share,
being an amount equal to the initial offering price set forth in paragraph 1
above minus approximately $0.33 per share and resulting in a total selling
commission to the Initial Purchaser of $1,000,000.



--------------------------------------------------------------------------------

Annex A-1

Form of Opinion of Venable LLP

 



--------------------------------------------------------------------------------

Annex A-2

Form of Opinion of Clifford Chance US LLP

 



--------------------------------------------------------------------------------

Annex A-3

Form of Tax Opinion of Clifford Chance US LLP

 



--------------------------------------------------------------------------------

Annex B

None.



--------------------------------------------------------------------------------

Annex C

Information

 

1. The initial offering price per Share is $16.66.

 

2. The number of Shares purchased by the Initial Purchaser is 3,000,000.



--------------------------------------------------------------------------------

Annex D

PERSONS AND ENTITIES SUBJECT TO LOCK-UP AGREEMENTS



--------------------------------------------------------------------------------

Exhibit A

FORM OF LOCK-UP AGREEMENT

July [    ], 2011

J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

Re: APOLLO COMMERCIAL REAL ESTATE FINANCE, INC. – Public Offering

Ladies and Gentlemen:

The undersigned understands that you, as Initial Purchaser, propose to enter
into a Purchase Agreement (the “Purchase Agreement”) with Apollo Commercial Real
Estate Finance, Inc., a Maryland corporation (the “Company”), providing for the
placement (the “Placement”) by you of shares of common stock, par value $0.01
per share, of the Company (the “Common Stock”; and such shares of Common Stock
publicly offered by the Initial Purchaser, the “Shares”). Capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the
Purchase Agreement.

In consideration of the Initial Purchaser’s agreement to purchase and make the
Placement of the Shares, and for other good and valuable consideration receipt
of which is hereby acknowledged, the undersigned hereby agrees that, without the
prior written consent of the Initial Purchaser, the undersigned will not, during
the period ending 90 days after the date of the prospectus relating to the
Placement (the “Offering Memorandum”), (1) offer, pledge, announce the intention
to sell, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, or otherwise transfer or dispose of, directly or indirectly, any
shares of Common Stock or such other securities or any securities convertible
into or exercisable or exchangeable for Common Stock (including without
limitation, Common Stock which may be deemed to be beneficially owned by the
undersigned in accordance with the rules and regulations of the Securities and
Exchange Commission and securities which may be issued upon exercise of a stock
option or warrant) or (2) enter into any swap or other agreement that transfers,
in whole or in part, any of the economic consequences of ownership of the Common
Stock or any such other securities, whether any such transaction described in
clause (1) or (2) above is to be settled by delivery of Common Stock or such
other securities, in cash or otherwise or (3) make any demand for or exercise
any right with respect to the registration of any shares of Common Stock or any
security convertible into or exercisable or exchangeable for Common Stock
without the prior written consent of the Initial Purchaser, in each case other
than (A) transfers of shares of Common Stock as a bona fide gift or gifts,
(B) transfers of shares of Common Stock to members, partners, stockholders or
other equity holders of the undersigned, (C) transfers to family members or
trusts for the benefit of the undersigned’s family members or (D) transfers of
shares of Common Stock to the Company to pay any tax withholding obligations
incurred by the undersigned in connection with the vesting of restricted shares
of Common Stock issued pursuant to Company Stock Plans held by the undersigned;
provided that in the case of any transfer pursuant to clause (A), (B) or (C),
each donee or transferee shall execute and deliver to the Representative a
lock-up letter in the form of this paragraph; and provided, further, that in the
case of any transfer pursuant to clause (A), (B) or (C), no filing by any party
(donor, donee, transferor or transferee) under the Securities Exchange Act of
1934, as amended, or other public announcement



--------------------------------------------------------------------------------

shall be required or shall be made voluntarily in connection with such transfer
(other than a filing on a Form 5 made after the expiration of the 90-day period
referred to above). Notwithstanding the foregoing, if (1) during the last 17
days of the 90-day restricted period, the Company issues an earnings release or
material news or a material event relating to the Company occurs; or (2) prior
to the expiration of the 90-day restricted period, the Company announces that it
will release earnings results during the 16-day period beginning on the last day
of the 90-day period, the restrictions imposed by this Letter Agreement shall
continue to apply until the expiration of the 18-day period beginning on the
issuance of the earnings release or the occurrence of the material news or
material event.

In furtherance of the foregoing, the Company, and any duly appointed transfer
agent for the registration or transfer of the securities described herein, are
hereby authorized to decline to make any transfer of securities if such transfer
would constitute a violation or breach of this Letter Agreement.

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Letter Agreement. All authority herein
conferred or agreed to be conferred and any obligations of the undersigned shall
be binding upon the successors, assigns, heirs or personal representatives of
the undersigned.

The undersigned understands that, if the Purchase Agreement does not become
effective, or if the Purchase Agreement (other than the provisions thereof which
survive termination) shall terminate or be terminated prior to payment for and
delivery of the Common Stock to be sold thereunder, the undersigned shall be
released from, all obligations under this Letter Agreement. The undersigned
understands that the Initial Purchaser is entering into the Purchase Agreement
and proceeding with the Placement in reliance upon this Letter Agreement.

This Letter Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to the conflict of laws principles
thereof.

 

Very truly yours, By:  

 

  Name:   Title: